DETAILED ACTION
This action is in response the communications filed on 03/09/2021 in which claims 1-3, 8-10, 13-15, and 18 are amended, claims 4, 5, 11, 12, 16, 17, 19, and 20 are cancelled, claim 21 is added, and claims 1-3, 6-10, 13-15, 18 and 21 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/13/2021 and 04/28/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-10, 13-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gruber (US 20130311997 A1) in view of Kirrane (US 20160127556 A1).
In regard to claims 1, 8, 13 and 18, Gruber teaches: A method comprising: receiving, by one or more processors, (Gruber, [0021] "FIG. 1 is a block diagram of an operating environment 100 of a digital assistant according to some embodiment"; [0030] "FIG. 2 is a block diagram of a user device 104 in accordance with some embodiments. The user device 104 includes a memory interface 202, one or more processors 204, and a peripherals interface 206."; also see [0043])
a representation of an utterance spoken at a computing device; (Gruber, [0037] "In various embodiments, the digital assistant client module 264 is capable of accepting voice input [an utterance], text input, touch input, and/or gestural input through various user interfaces (e.g., the I/O subsystem 244) of the user device 104. [a computing device]")
identifying, by one or more of the processors, and based on the utterance, a multi-element task to be performed, ([0089] "In some embodiments, the digital assistant 326 receives a user input [voice input / utterance], and determines that the user input corresponds to a particular template that is associated with multiple third party service providers. [a multi-element task to be performed by multiple service providers]") the multi-element task including at least a first sub-set of elements and a second sub-set of elements; (Gruber, [0111] "In some embodiments, the DA client 104 generates a voice output with a voice having a first set of voice characteristics for tasks associated with default domains 372 [a first sub-set of elements] and generates a voice output with a voice having a second set tasks associated with third party domains 374.  [a second sub-set of elements]")
identifying, by one or more of the processors, a first party computational agent to perform the multi-element task; (Gruber, [0089] "In some embodiments, the digital assistant 326  receives a user input, and determines that the user input corresponds to a particular template that is associated with multiple third party service providers."; the DA server including digital assistant is a first party agent.; [0127] "In some embodiments, the DA server [a first party agent] identifies one or more private domains (e.g., default domains 372) and one or more third party domains (e.g., third party domains 374) and uses an appropriate task flow model associated with a private domain.")
in response to determining that a capability level of the first party computational agent indicates the first party computational agent can only perform the first sub-set of elements of the multi-element task: (Gruber, [0053] "In some embodiments, the digital assistant system 300 includes one or more default domains 372. [the first sub-set of elements]"; [0108] "the ontology 360 includes the third party domain 374 and the default domains 370 (e.g., the restaurant reservation domain 362 and the reminder domain 364, FIG. 3C), which are not received from a third party service provider... For example, in some embodiments, the default domains 372 do not correspond to retrieving sports scores [a capability level of the first agent / the first agent can only perform some specific task], but one or more third party domains 374 include a 'sports scores' domain for addressing sports score queries from users."; The DA server including digital assistant is a first party agent. Default domain (restaurant domain) and third party domain (sports domain) perform respective tasks.)
determining, by one or more of the processors, capability levels of respective third party computational agents, of a plurality of third party computational agents, to perform the multi-element task; (Gruber, [0073] "When multiple nodes are 'triggered,' based on the quantity and/or relative importance of the activated nodes [capability levels of respective third party agents]..."; [0073] a word or phrase in the token sequence is found to be associated with one or more nodes in the ontology 360 (via the vocabulary index 344), the word or phrase will 'trigger' or 'activate those nodes. [a plurality of third party computational agents]")
determining, by one or more of the processors, that a particular capability level of a particular third party computational agent, of the plurality of third party computational agents, indicates the particular third party computational agent can perform the second sub-set of elements of the multi-element task; (Gruber, [0073] "In some embodiments, the domain having the highest confidence value [a particular capability level] (e.g., based on the relative importance of its various triggered nodes) is selected."; [0073] "When multiple nodes are 'triggered,' based on the quantity and/or relative importance of the activated nodes, the natural language processor 332 will select one of the actionable intents as the task (or task type) [the second sub-set elements can be performed by the third party agent] that the user intended the digital assistant to perform.")
in response to determining that the particular capability level of the particular third party computational agent indicates the particular third party computational agent can perform the second sub-set of elements of the multi-element task: (Gruber, see above [0073])
selecting, by one or more of the processors, the particular third party computational agent, from among the plurality of third party computational agents, to perform the second sub-set of elements of the multi-element task; (Gruber, [0073] "In some embodiments, the domain that has the most 'triggered' nodes is selected."; [0073] "In some embodiments, the domain having the highest confidence value (e.g., based on the relative importance of its various triggered nodes) is selected.")
causing, by one or more of the processors, the first party computational agent to perform the first sub-set of elements of the multi-element task; (Gruber, [0119] "In some embodiments, when the DA server locates two or more service providers that can perform the identified task type, the DA server selects one of the two or more service providers"; [0121] "The service provider then receives (420) the request, performs (422) the requested task, and sends (424) one or more results relating to the performance of the requested task to the DA server 108... "; [0053] "In some embodiments, the digital assistant system 300 includes one or more default domains 372."; any service provider or server within the default domain performs the first sub-set tasks)
causing, by one or more of the processors, the particular third party computational agent to perform the second sub-elements of the multi-element task; and (Gruber, [0121] "The service provider then receives (420) the request, performs (422) the requested task, and sends (424) one or more results relating to the performance of the requested task to the DA server 108... "; [0025] "In some embodiments, the DA server 106 communicates with external services 120 (e.g., navigation service(s) 122-1, messaging service(s) 122-2..."; any service provider within the third-party domain performs the second sub-set tasks)
subsequent to causing the particular third party computational agent to perform the second sub-elements of the multi-element task: (Gruber, [0121] "The service provider then receives (420) the request, performs (422) the requested task, and sends (424) one or more results relating to the performance of the requested task to the DA server 108 [after performing the second sub-set task]... "; [0025] "In some embodiments, the DA server 106 communicates with external services 120")
receiving, by one or more of the processors, and from the particular third party computational agent, an indication of actions performed by the particular third party computational agent; and (Gruber, [0121] "The service provider then receives (420) the request, performs (422) the requested task, and sends (424) one or more results [an indication performed by the third party] relating to the performance of the requested task to the DA server 108... "; [0025] "In some embodiments, the DA server 106 communicates with external services 120")
Gruber fails to teach, but Kirrane teaches: updating, by one or more of the processors, and based on the indication of the actions performed by the particular third party computational agent, (Kirrane, See Fig. 4A; [0081] "At step 402, an agent selector computer system 228 monitors parameters of a communication session."; [0082] "Also, the agent selector computer system 228 monitors context of the communication session between the customer and an agent, according to an embodiment of the present invention..."; monitored parameters or context in the communication session are an indication performed by the third party agents) a value that influences whether the particular third party computational agent is selected responsive to future occurrences of the utterance. (Kirrane, [0061] "The agent list generation module 236 may select a number of available agents [selecting agents] from a pool of agents of the contact center 100 for the communication session… the agent list generation module 236 may select a number of available agents from a pool of agents based on the monitored parameters [e.g. updating value 1, parameters are monitored and updated] of the communication session..."; [0063] [0064] "The agent list generation module 236 may gather analytical data [e.g. updating value 2, analytical data are updated] associated with the available agents of the contact center 100... The generated list [selected agents] may include, but is not restricted to, a name of an agent, real time analytical data of an agent..."; also see [0055], [0061]-[0066], [0069], [0072] - [0089]; monitored parameters or analytical data are updated based on context in the communication session, and the list of agents for future communication is generated based on monitored parameters or analytical data.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Gruber to incorporate the teachings of Kirrane by including contact center management with analysis of real time data of agents to the users. Doing so would 
Claims 8, 13 and 18 recite substantially the same limitation as claim 1, therefore the rejection applied to claim 1 also apply to claims 8, 13 and 18. In addition, Gruber teaches: 
(claim 8) A computing device comprising: at least one processor; and at least one memory comprising instructions that when executed, cause the at least one processor (Grbr., [0021] "FIG. 1 is a block diagram of an operating environment 100 of a digital assistant [a computing system] according to some embodiment"; [0030] "FIG. 2 is a block diagram of a user device 104 in accordance with some embodiments. The user device 104 includes a memory interface 202, one or more processors 204, and a peripherals interface 206."; [0043] "The digital assistant system 300 includes memory 302, one or more processors 304, an input/output (I/O) interface 306, and a network communications interface 308")
(claim 13) A computing system comprising: one or more communication units; at least one processor; and at least one memory comprising instructions that when executed, cause the at least one processor to execute a first computational agent configured to (Grbr., [0021] "FIG. 1 is a block diagram of an operating environment 100 of a digital assistant [a computing system] according to some embodiment"; [0030] "FIG. 2 is a block diagram of a user device 104 in accordance with some embodiments. The user device 104 includes a memory interface 202, one or more processors 204, and a peripherals interface 206."; [0043] "The digital assistant system 300 includes memory 302, one or more processors 304, an input/output (I/O) interface 306, and a network communications interface 308 [communication units].")
(claim 18) A computer-readable storage medium storing instructions that, when executed, cause one or more processors (Grbr., [0021] "FIG. 1 is a block diagram of an operating environment 100 of a digital assistant [a computing system] according to some embodiment"; [0030] "FIG. 2 is a block diagram of a user device 104 in accordance with some embodiments. The user device 104 includes a memory interface 202, one or more processors 204, and a peripherals interface 206."; [0043] "The digital assistant system 300 includes memory 302, one or more processors 304, an input/output (I/O) interface 306, and a network communications interface 308")
In regard to claims 2, 9 and 14, Gruber and Kirrane teach: The method of claim 1, wherein performing the first sub- set of elements further comprises: (Gruber, see above [0111])
determining, by one or more of the processors, that additional information is needed to perform the second sub-set of elements; (Gruber, [0078] "In some embodiments, the task flow models 354 include procedures for obtaining additional information from the user, and task flows for performing actions associated with the actionable intent [actionable intent within third party domain (the second sub-set tasks)]."; [0093] "As described above, in order to complete a structured query, the task flow processor 336 may need to initiate additional dialogue with the user in order to obtain additional information, and/or disambiguate potentially ambiguous utterances. When such interactions are necessary, the task flow processor 336 invokes the dialogue flow processing module 334 to engage in a dialogue with the user.)
causing, by one or more of the processors, the first party computational agent to gather the additional information; and (Gruber, [0093] "In some embodiments, the questions are provided to and answers are received from the users through the I/O processing module 328. For example, the dialogue receives input from the user via spoken or physical (e.g., touch gesture) responses.")
causing, by one or more of the processors, the first party computational agent to output the gathered additional information to the particular third party computational agent.  (Gruber, [0093] "Continuing with the example above, when the task flow processor 336 invokes the dialogue flow processing module 334 to determine the 'party size' and 'date' information for the structured query associated with the domain 'restaurant reservation,' the dialogue flow processing module 334 generates questions such as 'For how many people?' and 'On which day?' to pass to the user. Once answers are received from the user, the dialogue flow processing module 334 populates the structured query with the missing information, or passes the information to the task flow processor 336 to complete the missing information from the structured query."; [0121] "The service provider [second agent] then receives (420) the request, performs (422) the requested task, and sends (424) one or more results relating to the performance of the requested task to the DA server 108."; the service provider [second agent] receives data from the DA server [first agent])
In regard to claims 3, 10 and 15, Gruber and Kirrane teach: The method of claim 2, wherein causing the first party computational agent to output the gathered additional information to the particular third party computational agent comprises: (Gruber, see above [0121])
responsive to determining, by one or more of the processors and based on an authorization data store, (Gruber, [0060] "In some embodiments, the memory 302 [data store] also includes a user application data 340, which identifies one or more software applications a respective user is authorized to use.") that the particular third party computational agent is authorized to receive the gathered additional information, ([0126] "In some embodiments, identifying (414) a respective task type includes determining whether the user is authorized to use services of one or more third party service providers. In some embodiments, the user is deemed to be authorized for a particular third party service provider 
causing the first party computational agent to output, the gathered additional information to the particular third party computational agent. (Gruber, [0121]; [0126] "Once the DA server identifies a relevant domain, the DA server uses an appropriate task flow model associated with the relevant domain (and corresponding to the one or more authorized third party service providers).")
In regard to claim 6, Gruber and Kirrane teach: The method of claim 1, wherein the one or more processors are included in the computing device. (Grbr., [0030] "FIG. 2 is a block diagram of a user device 104 in accordance with some embodiments. The user device 104 [computing device] includes a memory interface 202, one or more processors 204, and a peripherals interface 206.")
In regard to claim 7, Gruber and Kirrane teach: The method of claim 1, wherein the one or more processors are included in a computing system. (Grbr., [0021] "FIG. 1 is a block diagram of an operating environment 100 of a digital assistant [a computing system] according to some embodiment"; [0030] "FIG. 2 is a block diagram of a user device 104 in accordance with some embodiments. The user device 104 includes a memory interface 202, one or more processors 204, and a peripherals interface 206."; [0043] "The digital assistant system 300 includes memory 302, one or more processors 304, an input/output (I/O) interface 306, and a network communications interface 308.")
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Gruber in view of Kirrane in further view of Julia (US 7036128 B1).
In regard to claim 21, Gruber and Kirrane fail to teach, but Julia teaches: The method of claim 1, wherein causing the particular third party computational agent performs the second sub-elements of the multi-element task comprises: (Julia, col. 19 ln. 4 "FIG. 11 depicts operations involved in a facilitator agent response to a service request in accordance with a preferred embodiment of the present invention... The facilitator then proceeds to construct a goal satisfaction plan in a next step 1106. In steps 1108 and 1110, respectively, the facilitator determines the required sub-goals and then selects agents [the particular third party computational agent] suitable for performing the required sub-goals [performing the second sub-elements of the multi-element task].")
causing the particular third party computational agent to perform the second sub- elements of the multi-element task in parallel with causing the first party computational agent to perform the first sub-set of elements of the multi-element task. (Julia, col. 19 ln. 14 "The facilitator then transmits the sub-goal requests to the selected agents in a step 1112 and receives the results of these transmitted requests in a step 1114. It should be noted that the actual implementation of steps 1112 and 1114 are dependent upon the specific goal satisfaction plan. For instance, certain sub-goals may be sent to separate agents [3rd party agent and 1st part agent] in parallel [performing in parallel], while transmission of other sub-goals may be postponed until receipt of particular answers.")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Gruber and Kirrane to incorporate the teachings of Julia by including a goal satisfaction plan. Doing so would oversee its satisfaction in an optimal or near optimal manner that is consistent with the specified advice. (Julia, col. 17 ln. 12 "Facilitation / In a preferred embodiment of the present invention, when a facilitator receives a compound goal, its job is to construct a goal satisfaction plan and oversee its satisfaction in an optimal or near optimal manner that is consistent with the specified advice.")
Response to Arguments
Applicant's amendments with respect to rejection of claims under 35 U.S.C. 101 have been fully considered and are sufficient to overcome the rejection. The rejection to the claims under 35 U.S.C. 101 has been withdrawn.
Applicant's arguments filed on 03/09/2021 with respect to the rejection of the claims under 35 U.S.C. 102 have been fully considered but they are not persuasive:
Applicant argues: (see p. 14 bottom, claims 1): “Applicant's attorney respectfully requests reconsideration of the Office Action's 102 rejection at least in view of the amendments included herein.
For example, Applicant's attorney respectfully requests reconsideration of the Office Action's 102 rejection at least in view of ‘subsequent to causing the particular third party computational agent to perform the second sub-elements of the multi-element task: 
receiving, by one or more of the processors, and from the particular third party computational agent, an indication of actions performed by the particular third party computational agent; and…’”
Examiner answers: Gruber teaches that after the service provider performs the requested second task, the DA server receives the results relating to the performance of the requested task, i.e. the results is an indication performed by the third party.
Applicant's arguments filed on 03/09/2021 with respect to the rejection of the claims under 35 U.S.C. 102 have been fully considered but they are moot:
Applicant argues: (see p. 15 top, claims 1): “… updating, by one or more of the processors, and based on the indication of the actions performed by the particular third party computational agent, a value that influences whether…’”
Examiner answers: the arguments do not apply to the references (Kirrane) being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU-TING CHUANG whose telephone number is (408)918-7519.  The examiner can normally be reached on Monday - Thursday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571)272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/S.C./Examiner, Art Unit 2122                          

 
/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126